257 F.2d 810
58-1 USTC  P 9260
WEST PONTIAC, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16714.
United States Court of Appeals Fifth Circuit.
Feb. 6, 1958.

Theus, Grisham, Davis & Leigh, Monroe, by William D. Brown, Monroe, La., for petitioner.
Charles K. Rice, Asst. Atty. Gen., for respondent.
Before CAMERON, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
On Petitioner's Motion for Judgement, and the letter response of respondent dated January 23, 1958, it appearing therefrom that the parties are in agreement that the issue in this case is essentially the same as that decided by this Court on January 7, 1958, in Texas Trailercoach, Inc. v. Commissioner of Internal Revenue, 5 Cir., 251 F.2d 395, wherein the decision of the Tax Court, 27 T.C. 749, was reversed and remanded for further proceedings; and it further appearing that the respondent, without conceding the correctness of the petitioner's position, has no objection to a disposition of this case without briefing and oral argument;


2
Now therefore, it is ordered, adjudged, and decreed that the decision of the Tax Court herein is hereby reversed and the cause remanded to the Tax Court for entry of a decision consistent with this Court's opinion in Texas Trailercoach, Inc., v. Commissioner of Internal Revenue, 251 F.2d 395.